ORDER

PER CURIAM.
Appellant Brandon Bullock appeals from the judgment entered in the Circuit Court *719of Scotland County convicting him of the class B misdemeanor of careless and imprudent driving in violation of Section 304.012, RSMo. Appellant was sentenced to serve four weekends in the Scotland County Jail, execution of the sentence suspended. Appellant was placed on probation for a period of two years with the conditions that he perform 120 hours of community service within six months, observe a curfew of 10:00 p.m., and refrain from driving for one year except to and from school, employment, and for reasons of family medical necessity.
We have reviewed Appellant’s brief1 and the record on appeal and find no error of law. No precedential or jurisprudential purpose would be served by an extended published opinion reciting detailed facts and restating principles of law. We have, however, provided the parties with a memorandum opinion for their exclusive use detailing the reasons for this decision. The judgment is affirmed pursuant to Rule 30.

. The State failed to file a brief in this matter.